Citation Nr: 0822679	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's substantive appeal to a June 2004 
rating decision that denied service connection for varicose 
veins of the left leg was timely filed.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The veteran had active military service from September 1947 
to March 1948 and from November 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that rejected as untimely filed the 
veteran's proffered substantive appeal of a June 2004 RO 
rating decision that had denied service connection for 
varicose veins of the left leg, claimed as secondary to the 
service-connected varicose veins of the right leg.  

The veteran requested a hearing before the Board in regard to 
the issue on appeal, and a hearing was duly scheduled in 
Washington, DC in April 2004.  Prior to the hearing the 
veteran advised the Board in writing that he desired to 
cancel the hearing and have the appeal adjudicated on the 
evidence of record.  The veteran's request for a hearing 
before the Board is accordingly deemed to be withdrawn.

In June 2008 a Deputy Vice Chairman of the Board granted the 
veteran's motion for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  An RO rating decision in June 2004 denied service 
connection for varicose veins of the left leg.  The veteran 
was notified of the decision in a letter dated June 19, 2004.

2.  The RO received the veteran's NOD in regard to the June 
2004 decision on August 16, 2004.  The RO issued an SOC on 
June 15, 2005.

3.  The veteran filed a VA Form 9 that was received by the RO 
on June 19, 2006, two years after the rating decision and 
eleven months after the issuance of the SOC.
CONCLUSION OF LAW

The veteran's substantive appeal of the June 2004 rating 
decision that denied service connection for varicose veins of 
the left leg was not timely.  38 U.S.C.A. §§ 7105(d)(3), 7108 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The issue in this case is whether the veteran perfected an 
appeal to the Board in a timely manner as required by statute 
and regulation.  There is no allegation of missing records or 
documents, nor has any relevant argument been presented that 
requires additional evidentiary development of any kind.  As 
there is no dispute in regard to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is not applicable.  See e.g. Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001). 

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of the 
respective duties of VA and the claimant in obtaining 
evidence, see Quartuccio v. Principi,  16 Vet. App. 183 
(2002), and there is no reasonable possibility that any 
further assistance by VA in developing evidence would help 
the veteran to substantiate his claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A; Sabonis v. Brown, 6 Vet App. 426, 439 (1994) 
(remands that would only result in additional burdens being 
placed on VA with no benefit flowing to an appellant are to 
be avoided).

Accordingly, it is not prejudicial to the veteran for the 
Board to decide this matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
 

II.  Analysis

The issue in this case is whether the veteran filed a timely 
substantive appeal in regard to a June 2004 RO rating 
decision that denied service connection for varicose veins of 
the left leg.  The formality of perfecting an appeal to the 
Board is a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both an NOD and a 
Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an Agency of Original 
Jurisdiction (AOJ), are set out fully in statute and 
regulations.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive 
Appeal consists of a properly completed VA Form 9, "Appeal 
to the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  

The claimant is afforded a period of sixty days from the date 
the SOC is mailed to file the formal appeal, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  The date of mailing of the SOC will be presumed 
to be the same as the date of the SOC, and the date of 
mailing of the determination will be presumed to be the same 
as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(b).  

An extension for filing a substantive appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303.  

If a claimant fails to file a substantive appeal in a timely 
manner, he is statutorily barred from appealing the RO's 
decision.  Roy, 5 Vet. App. at 556 (1993).  However, while 
the AOJ may close the case for failure to respond after 
receipt of the SOC, questions as to the timeliness and 
adequacy of the response are determined by the Board.  
38 U.S.C.A. § 7105(d)(3).

In this case, the determination being appealed is an RO 
rating decision dated June 18, 2004.  The file contains a 
letter dated June 19, 2004 in which the RO advised the 
veteran of the rating decision.  The veteran filed an NOD 
that was received by the RO on August 16, 2004.  The RO 
issued an SOC on June 15, 2005 and sent the SOC to the 
veteran with a cover letter, a VA Form 9, and a discussion of 
his appeals options on the same day.

Pursuant to the statutes and regulations cited above, the 
veteran was required to file a substantive appeal within one 
year of the issuance of the determination being appealed 
(i.e., not later than June 18, 2005) or within sixty days of 
the mailing of the SOC (i.e., not later than August 15, 
2005), whichever was later.  

In this case the appeals period ended August 15, 2005.  The 
veteran's substantive appeal (VA Form 9, dated June 2, 2006) 
was not received at the RO until June 19, 2006, ten months 
after the appeals period ended.

An application for review on appeal shall not be entertained 
unless it is in conformity with 38 U.S.C.A. Chapter 71.  
38 U.S.C.A. § 7108.  Accordingly, since the veteran's 
application for review of the RO's June 2004 rating decision 
is not in conformity with 38 U.S.C.A. Chapter 71, it must be 
rejected as a matter of law.

As noted above, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  However, 
review of the claims file discloses no correspondence from 
the veteran to VA during the appeals window that can be 
construed as a request for such an extension.

The file contains a Report of Contact (ROC) dated on June 30, 
2006 stating that the veteran had called the RO about his 
appeal; the veteran was informed at that time that the appeal 
had apparently been closed.  Even if the veteran's call to 
the RO can be construed as a request for extension of the 
time limit, it was placed seven months after the expiration 
of the time limit and is therefore ineffective.

The record does not show, and the veteran has not argued, 
that VA failed to advise the veteran of the procedures 
required to perfect an appeal.  However, the veteran asserts 
that the RO sent a letter on June 24, 2005 that caused him to 
believe the appeal period would not expire until a year after 
the date of that letter (i.e., that the appeal period would 
be open until June 24, 2006).  According to the veteran's 
reasoning, his VA Form 9 that was received by the RO on June 
19, 2006 would have been timely.

The Board has closely reviewed the RO's letter to the veteran 
dated June 24, 2005.  The letter asserts that the RO was 
still working on the appeal issue of entitlement to service 
connection for varicose veins of the left leg.  The letter 
provided information relating to VA's duties to notify and 
assist made obligatory by recent updates to the VCAA, and 
informed the veteran that he had up to one year from the date 
of the letter to submit such additional information and/or 
evidence.

There is nothing in the RO's letter of June 24, 2005 that can 
be reasonably construed as an adjustment of the time limit to 
appeal.  The letter invited the veteran to submit any 
additional evidence; had he done so prior to the expiration 
of the appeal period the RO would have been obliged to issue 
an SSOC, and had the veteran done so after expiration of the 
appeal period the RO would have been obliged to consider 
whether the claim should be reopened.  In neither case would 
the submission of new evidence, as solicited by the June 2005 
letter, be an adjustment of the appeal timeline of which the 
veteran had been previously advised.

The veteran also submitted a letter to VA in September 2007 
as an enclosure to his VA Form 9 asserting that he had not 
received the SOC issued in June 2005 that advised him of his 
appeal options.

The Board has reviewed the June 2005 SOC and the letter that 
transmitted this document to the veteran.  The document was 
correctly addressed to the veteran at the street address 
still used by the veteran, and there is no indication that 
the document was returned to VA as undeliverable.  If 
correspondence is not returned as undeliverable by the post 
office, the addressee is presumed to have received the 
mailing.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Leonard v. 
Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 
195, 199 (1996).

In a closely related matter, the Board notes that the 
veteran's claim for service connection for varicose veins of 
the left leg has continued to be developed and adjudicated 
even though his substantive appeal to the June 2004 rating 
decision was rejected as untimely.  

Although the veteran's VA Form 9, submitted in June 2006, was 
rejected as an untimely substantive appeal in regard to the 
June 2004 rating decision it was accepted as a request to 
reopen a previous claim.  Thereafter, the RO sent the veteran 
a letter in March 2007 advising him of the elements to 
establish entitlement to service connection and the elements 
to reopen a previously-denied claim with new and material 
evidence.  The RO issued a rating decision in June 2007 
denying the veteran's petition to reopen the clam based on 
the RO's determination that new and material evidence had not 
been received.

In summary, in the absence of a timely substantive appeal, 
the petition for appellate review of the issue of service 
connection for varicose veins of the left leg is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the June 2004 rating decision denying 
service connection for varicose veins of the left leg is 
final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


ORDER

A substantive appeal having not been timely filed in regard 
to the June 2004 rating decision that denied service 
connection for varicose veins of the left leg, the petition 
for appellate review of that decision is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


